     Case 3:17-cr-02204-BAS Document 253 Filed 01/06/21 PageID.1018 Page 1 of 5



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                            Case No. 17-cr-02204-BAS-3
12                                     Plaintiff,
                                                          ORDER DENYING MOTION FOR
13         v.                                             SENTENCE REDUCTION UNDER
                                                          18 U.S.C. § 3582(c)(1)(A)
14   EMMANUEL SAUCEDA,
                                                          (ECF No. 249)
15                                  Defendant.
16
17         On October 29, 2018, the Court sentenced Mr. Sauceda to 84 months in custody, of
18   which he has served approximately 27 months. (ECF No. 193.) Mr. Sauceda now moves
19   to reduce his sentence to time served because his medical conditions place him at severe
20   risk if he were to contract COVID-19. (ECF No. 249 (“Defendant’s Motion”).) The
21   Government opposes. (ECF No. 252 (“Government’s Response”).) For the reasons stated
22   below, the Court DENIES Mr. Sauceda’s request.
23   I.    BACKGROUND
24         In this case, Mr. Sauceda, who is 38 years old, pled guilty to conspiracy to distribute
25   methamphetamine. (Presentence Report (“PSR”), ECF No. 119.) He admitted making
26   three separate deliveries of methamphetamine: one for five pounds, one for one pound,
27   and then on April 21, 2016, he delivered 447 grams of methamphetamine for $2600. (PSR
28   ¶¶ 15–20.) He claimed he needed the money to support his cocaine addiction. (PSR ¶ 21.)

                                                    -1-
                                                                                          17cr2204
     Case 3:17-cr-02204-BAS Document 253 Filed 01/06/21 PageID.1019 Page 2 of 5



1    In fact, this is the second time Mr. Sauceda has been convicted of smuggling drugs. In
2    2013, he was convicted of importing a controlled substance for which he received a three-
3    year deferred prosecution agreement. (PSR ¶ 44.) The case was dismissed after successful
4    completion of his deferred prosecution agreement on April 16, 2016. Five days later he
5    was arrested delivering the 447 grams of methamphetamine in this case. (Id.) He also has
6    prior convictions for misdemeanor vandalism (spray painting “BST” for Barrios Small
7    town, a criminal street gang in Anaheim), engaging in a speed contest, and DUI. (PSR
8    ¶¶ 41–45.) He was on probation for the DUI at the time he committed the instant offense.
9          While he was on pretrial release, Mr. Sauceda repeatedly tested positive for cocaine
10   and eventually was remanded into custody. (ECF Nos. 169, 207.) Although he is clearly
11   obese, he has lost 100 pounds while he has been in custody. (Defendant’s Motion, Exh.
12   A.) He also suffers from diabetes and high blood pressure but has refused to take the
13   medications recommended to him by the Bureau of Prisons (“BOP”) medical staff for these
14   conditions. (Id.)
15         Mr. Sauceda is being held at Lompoc USP.             The Government details the
16   extraordinary measures the BOP has taken both at Lompoc FCI and Lompoc USP, which
17   has taken several of the positive inmates from Lompoc FCI for quarantining purposes.
18   (Government’s Response.) However, Mr. Sauceda is being transferred to a higher security
19   facility at FCI La Tuna due to his participation in two recent security incidents. (Id.)
20   Lompoc USP currently has 45 positive inmates and 5 positive staff members; Lompoc FCI,
21   having transferred its positive inmates to Lompoc USP, has 0 positive inmates and 1
22   positive staff member, and La Tuna FCI currently has 17 positive inmates and 4 positive
23   staff members. See BOP, Covid-19 Cases, http://www.bop.gov/coronavirus (last visited
24   January 5, 2021).
25         There seems to be some question as to what steps Mr. Sauceda took to exhaust his
26   administrative remedies in this case. He claims he made a request to the Warden for
27   compassionate release in August 2020 and that the Warden never responded to this request.
28   (Defendant’s Motion.) However, the proof he attaches simply “acknowledges the receipt

                                               -2-
                                                                                        17cr2204
     Case 3:17-cr-02204-BAS Document 253 Filed 01/06/21 PageID.1020 Page 3 of 5



1    of the regional appeal,” which is “combined (procedures, evidence and sanctions.”
2    (Defendant’s Motion, Exh. B.) It makes no reference to a request for compassionate
3    release.
4          The Government claims that Mr. Sauceda filed a “request for administrative
5    remedy” on September 4, 2020, which was denied on October 12, 2020. (Government’s
6    Response.) There is no suggestion that Mr. Sauceda appealed this denial.
7    II.   ANALYSIS
8          A.     Exhaustion of Administrative Remedies
9          A district court generally “may not modify a term of imprisonment once it has been
10   imposed.” 18 U.S.C. § 3582(c); see also Dillon v. United States, 560 U.S. 817, 825–26
11   (2010). A narrow exception, compassionate release, allows a court to reduce a sentence
12   for “extraordinary and compelling reasons.” 18 U.S.C. § 3582(c)(1)(A)(i).
13         However, a court may only consider a defendant’s motion for compassionate release
14   “after the defendant has fully exhausted all administrative rights to appeal a failure of the
15   [BOP] to bring a motion on the defendant’s behalf” or “the lapse of 30 days from the receipt
16   of such a request by the warden of the defendant’s facility, whichever is earlier.” Id. In
17   other words, Mr. Sauceda must fully exhaust his administrative remedies from the Warden
18   of the facility where he is being housed before he turns to the Court for relief.
19         Section 3582 provides two alternative routes to exhaustion. In the first, a petitioner
20   files a petition, which is acted on by the Warden, and the petitioner proceeds to fully
21   exhaust his or her administrative remedies by appealing this refusal from the Warden. In
22   the second, the Warden takes no action, 30 days lapses and, because of the Warden’s failure
23   to act, the petitioner may proceed without fully exhausting his or her administrative
24   remedies.
25         In this case, there is some ambiguity as to when Mr. Sauceda filed any request for
26   compassionate release, when and whether the Warden acted on Mr. Sauceda’s
27   compassionate release request, and whether Mr. Sauceda was required to appeal any denial
28   of the request. However, the Government may waive any exhaustion requirement by

                                                  -3-
                                                                                           17cr2204
     Case 3:17-cr-02204-BAS Document 253 Filed 01/06/21 PageID.1021 Page 4 of 5



1    asking the court to consider the substantive merits of a defendant’s motion. United States
2    v. Ng Lap Seng, 459 F. Supp. 3d 527, 533 (S.D.N.Y. 2020). Because the Government, in
3    its Opposition, addresses only the substantive merits of the Motion, the Court finds the
4    Government has waived any exhaustion requirement.
5          B.     Extraordinary and Compelling Circumstances
6          If the exhaustion requirement is met, a court may modify or reduce the defendant’s
7    term of imprisonment “after considering the factors set forth in [18 U.S.C. § 3553(a)]” if
8    the Court finds, as relevant here, that “extraordinary and compelling reasons warrant such
9    a reduction” and “such a reduction is consistent with applicable policy statements issued
10   by the Sentencing Commission.” Id. As the movant, the defendant bears the burden to
11   establish that he or she is eligible for a sentence reduction. United States v. Holden, 452
12   F. Supp. 3d 964, 966 (D. Or. 2020).
13         Mr. Sauceda argues that extraordinary and compelling reasons exist for his release
14   because he has hypertension, diabetes and is obese. (Defendant’s Motion.) The Centers
15   for Disease Control and Prevention (“CDC”) reports that “COVID-19 is a new disease.
16   Currently there are limited data and information about the impact of many underlying
17   medical conditions and whether they increase the risk for severe illness from COVID-19.”
18   See CDC, Coronavirus Disease 2019 (COVID-19), People with Certain Medical
19   Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-
20   with-medical-conditions.html (last updated Dec. 29, 2020). That said, “[b]ased on what
21   we know at this time,” it appears that people with a BMI of over 30 and thus with type 2
22   diabetes “are at increased risk of severe illness from the virus that causes COVID-19.”
23   (Id.) Additionally, it appears that adults with hypertension or high blood pressure “might
24   be at an increased risk for severe illness from the virus that causes COVID-19.” Id.
25         The Government does not contest that Mr. Sauceda is at higher risk were he to
26   contract COVID-19. Additionally, he is being housed at facilities where the numbers of
27   infected inmates make contracting the virus a real possibility. Therefore, the Government
28   concedes that extraordinary and compelling circumstances may support his request for

                                                -4-
                                                                                         17cr2204
     Case 3:17-cr-02204-BAS Document 253 Filed 01/06/21 PageID.1022 Page 5 of 5



1    release. However, the Government argues that such a release would not comport with the
2    factors set forth in Section 3553(a) or the policy statements issued by the Sentencing
3    Commission.
4           C.    Section 3553(a) Factors
5           First, the nature and seriousness of the offense militates against releasing Mr.
6    Sauceda when he has only served 27 months of his 84 month sentence. The offense
7    involved conspiracy to distribute a substantial amount of methamphetamine. Additionally,
8    this is not Mr. Sauceda’s first brush with the law, nor is it the first time he has been caught
9    smuggling drugs. Additionally, he clearly has a serious addiction issue. He was unable to
10   follow the Court’s orders to attend drug treatment and remain sober while he was on pretrial
11   release, and eventually was remanded into custody for his repeated violations of the Court’s
12   orders. The Court has no reason to believe that Mr. Sauceda would fare better were he
13   released today. Finally, releasing Mr. Sauceda this early in his sentence would create
14   unwarranted disparities with the sentences of other defendants, would not provide just
15   punishment, and would not promote respect for the law. Therefore, the Court agrees that
16   the Section 3553(a) factors militate against releasing Mr. Sauceda.
17   III.   CONCLUSION
18          Because the Section 3553(a) factors do not support releasing Mr. Sauceda, his
19   Motion for a Sentence Reduction pursuant to 18 U.S.C. § 3582(c)(1)(A) is DENIED. (ECF
20   No. 249.)
21          IT IS SO ORDERED.
22
23   DATED: January 5, 2021
24
25
26
27
28

                                                  -5-
                                                                                            17cr2204
